In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-18-00142-CV


                         IN THE INTEREST OF J.L.R., A CHILD


                          On Appeal from the 222nd District Court
                                 Deaf Smith County, Texas
              Trial Court No. DR-16L-180, Honorable Roland D. Saul, Presiding

                                      July 12, 2018

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


       Appellant D.L., the mother, appeals the termination of her parental rights to her

daughter, J.L.R.1 See TEX. FAM. CODE ANN. § 161.001 (West Supp. 2017). The mother’s

court-appointed appellate counsel has filed a motion to withdraw supported by an Anders

brief. Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re

P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam). We will affirm the final order of the

trial court and take no action on counsel’s motion to withdraw.


       1To protect the child’s privacy, we will refer to the child’s mother as D.L. and “the
mother” and to the child as J.L.R. See TEX. FAM. CODE ANN. § 109.002(d) (West Supp.
2017); TEX. R. APP. P. 9.8(b).
       J.L.R. was born November 18, 2016. Final hearing testimony and documentary

evidence showed that during her           pregnancy with J.L.R. the mother used

methamphetamine “at least every other day,” consumed a significant amount of liquor

nightly, and smoked tobacco. She admitted using methamphetamine on the day of

J.L.R.’s birth. J.L.R. tested positive at birth for amphetamines, methamphetamines and

TCH, and experienced “some withdrawal issues.”


       J.L.R. was removed from the mother in December 2016 and appellee, the Texas

Department of Family and Protective Services, was appointed temporary managing

conservator. Placement was with fictive kin. Under the Department’s family plan of

service, the mother was required to perform various services to obtain the return of J.L.R.

Although the service plan was made a court order, the mother did not perform the required

services.


       Evidence showed the mother was nineteen when J.L.R. was born, and reported

she first used methamphetamine at age eleven.           There was evidence she used

methamphetamine daily at times.       There also was evidence of her convictions for

possession of controlled substances in March 2016 and September 2017.                 The

September 2017 conviction resulted from the revocation of her deferred adjudication

community supervision imposed in July 2015. Documents from criminal proceedings

stated she also had admitted the use of methamphetamine in September 2015, February

2016, and November 2016.


       Final hearing in the matter of J.L.R. was to the bench in April 2018.          The

Department requested termination of the mother’s parental rights, leading to adoption of



                                            2
the child by the fictive kin placement.2          J.L.R.’s attorney ad litem supported the

Department’s position on termination and the prospective adoption. The court found

termination of the mother’s parental rights was in the best interest of J.L.R. and the mother

had     violated    the    predicate     grounds       of   Family     Code      subsections

161.001(b)(1)(D),(E),(N),(O),(P)&(R).     TEX. FAM. CODE ANN. § 161.001(b)(1)(D),(E),(N),

(O),(P) & (R) (West Supp. 2017).


       Counsel’s Anders brief presents a professional evaluation of the record

demonstrating there are no arguable grounds for appeal. Anders, 386 U.S. at 744-45.

We find counsel’s motion to withdraw and brief meet the requirements of Anders. Counsel

also has demonstrated she provided a copy of her brief and the record to the mother and

notified her of her right to file a pro se response if she desired. Kelly v. State, 436 S.W.3d
313, 319 (Tex. Crim. App. 2014). By letter from the clerk, we also notified the mother of

her opportunity to respond to counsel’s brief. She did not respond.


       When presented with a motion to withdraw supported by an Anders brief we are

required to independently examine the entire record and decide whether counsel has

correctly determined the record does not present an arguable ground for appeal. Stafford

v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); In re A.W.T., 61 S.W.3d 87, 89

(Tex. App.—Amarillo 2001, no pet.).         We have carefully reviewed the record and

counsel’s Anders brief and agree with counsel that the record presents no arguable




       2J.L.R.’s father’s parental rights were terminated in the same proceeding; he has
not appealed.

                                              3
grounds for appeal. In re K.R.C., 346 S.W.3d 618, 619 (Tex. App.—El Paso 2009, no

pet.).


         The trial court’s order terminating the mother’s parental rights to J.L.R. is affirmed.

We take no action on counsel’s motion to withdraw but call counsel’s attention to the

continuing duty of representation through the exhaustion of proceedings, which may

include the filing of a petition for review. In re P.M., 520 S.W.3d at 27.




                                                           James T. Campbell
                                                              Justice




                                                4